Case 1:20-cv-01083-JTN-PJG ECF No. 7-3, PageID.393 Filed 11/13/20 Page 1 of 4




                              DECLARATION OF YVONNE WHITE

I, Yvonne White, hereby declare as follows:

        1.     I have personal knowledge of the matters stated herein and would testify to the

same if called as a witness in Court.

        2.     I am over eighteen years of age and am otherwise competent to testify.

        3.     I currently live in the City of Detroit, which is located in Wayne County.

        4.     I am a registered voter at my current address in Detroit.

        5.     For the November 3, 2020 general election, I voted in person at my designated

polling location.

        6.     I understand this lawsuit seeks to invalidate my vote and those of thousands of

Michigan absentee and in-person voters despite the fact that those votes were legally cast.

        7.     If my vote were not counted, I would be robbed of this essential democratic voice,

through no fault of my own. If my vote does not count, my voice is not heard, and I am not

represented. As a result, I would lose faith in our democracy, of which I am very proud.

        8.     Additionally, I am a member of the National Association for the Advancement of

Colored People (“NAACP”), a nonpartisan and non-profit organization.

        9.     I currently serve as the President of the Michigan State Conference NAACP

(“Michigan NAACP”). I have held this position since September 2001.

        10.    The Michigan NAACP is an affiliated unit of the NAACP which is comprised of

32 local units in Michigan.

        11.    The Michigan NAACP has approximately 20,000 members in 32 units across

Michigan. Many of those members are eligible to vote in Michigan, and a significant portion of

them are registered to vote in Michigan.



                                                 1
36926366.1
Case 1:20-cv-01083-JTN-PJG ECF No. 7-3, PageID.394 Filed 11/13/20 Page 2 of 4




        12.    The Michigan NAACP has approximately 13,000 members in Wayne County,

Michigan, which includes the City of Detroit.

        13.    Among other organizational missions, the Michigan NAACP is dedicated to

ensuring that all eligible Michigan citizens are given a full and equal opportunity to exercise their

fundamental right to vote.

        14.    In furtherance of these purposes, the Michigan NAACP conducts voter registration,

education, and turnout efforts. Michigan NAACP also has been involved in voting rights litigation

in the State of Michigan and has sought to prevent efforts to suppress or disenfranchise Black

voters. The Michigan NAACP works in the areas of voter registration, voter education, get-out-

the-vote efforts, and grassroots mobilization around voting rights.

        15.    In 2018, the Michigan NAACP worked with other coalition partners on the Promote

the Vote ballot amendment effort to pass Proposal 18-3.

        16.    Proposal 18-3 added several voting policies to the Michigan Constitution, including

straight-ticket voting; automatic voter registration; same-day voter registration; and no-excuse

absentee voting during the forty days before an election.

        17.    Proposal 18-3 also constitutionalized existing law providing that military members

and overseas voters receive an absentee ballot at least forty-five days before the election.

        18.    With respect to the 2020 general election, the Michigan NAACP’s voter outreach

included education about the state election law changes, voter registration, and serving as election

challengers and poll monitors

        19.    Specifically, in preparation for the November 3 election, the Michigan NAACP’s

voter outreach work included partnering with local clerks and Michigan Secretary of State to

provide education and training as to how to vote in person and absent voter and coordinating with



                                                 2
36926366.1
Case 1:20-cv-01083-JTN-PJG ECF No. 7-3, PageID.395 Filed 11/13/20 Page 3 of 4




local officials to ensure the availability of drop boxes in light of widespread and well documents

postal service delays in Michigan.

        20.     The Michigan NAACP has an interest in preventing the disenfranchisement of

eligible voters who properly cast absent voter ballots, including voters it may have assisted in

navigating the absent voter voting process.

        21.     Discarding lawfully cast absent voter ballots cast by qualified electors in Detroit,

including would effectively disenfranchise a disproportionate number of Black voters who cast

such ballots and is substantially likely to harm individual Michigan NAACP members who cast

absent voter ballots.

        22.     Discarding lawfully cast absent voter ballots would also undermine the Michigan

NAACP’s voter advocacy efforts by leading some voters to believe that voting is pointless because

their ballots will not be counted. This sense of futility will likely depress turnout in the future and

make it more difficult for the Michigan NAACP to carry out its mission of encouraging Black

individuals to register to vote, to vote, and to help protect others’ right to vote.

        23.     Moreover, discarding lawfully cast absent voter ballots will force the Michigan

NAACP to dedicate additional resources to voter education efforts, at the expense of other

organizational priorities. These questions will result in the Michigan NAACP spending additional

volunteer time and resources responding that could have been dedicated to other efforts.

        24.     Furthermore, the rejection of Michigan voters’ absent voter ballots will force the

Michigan NAACP, in an effort to promote the effective enfranchisement of Black individuals, to

dedicate a larger share of its limited sources to voter education efforts, to ensure that voters cast

mail-in ballots that cannot be challenged or rejected on the basis of minor errors. Because the




                                                   3
36926366.1
Case 1:20-cv-01083-JTN-PJG ECF No. 7-3, PageID.396 Filed 11/13/20 Page 4 of 4




Michigan NAACP’s resources are limited, those efforts will necessarily come at the expense of

other efforts, including voter registration and get out the vote drives.

        I declare under penalty of perjury under the laws of the United States and pursuant to 28

U.S.C. § 1746, that the foregoing is true and correct.

        Executed this 13th day of November, 2020 in Detroit, Michigan.



                                               _______________________________
                                                      Yvonne M. White




                                                  4
36926366.1
